DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly amended claims 1-11, are directed to an invention that is independent or distinct from the invention originally elected for the following reasons: applicant elected species 13, Figures 75-85 on 3/20/2019.  According to the applicant, the newly amended features are found in Figures 10-12.  As such, the claims are drawn to an unelected species and are hereby withdrawn.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-11 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s amendments, regarding the 112B rejection of claims 1 and 21 have been fully considered and are persuasive.  The rejections have been withdrawn as they are made moot by the amendments.  Regarding claim 1, as the claim is withdrawn, so too is the rejection.  Regarding claim 21, the amendments changes the subject matter of the rejection, and thereby renders it moot.  However, please note the new rejections to 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the terms “first attachment interface” and “second attachment interface” are not found in the disclosure.
The disclosure is objected to because of the following informalities: In paragraph [0330], the second channel mounting member is mistakenly referred to as item 15162.  It should read 15152.  Appropriate correction is required.
Claim 21 is objected to for the following reason - According to claim 21, the “firing member moves proximally through the proximal position” and “distally through the distal position”.  However, the specification discloses that these positions are the end most positions – [0129], “The sled assembly is movable between a proximal position adjacent 32end and a distal position adjacent the distal end”.   As such, the firing member cannot move “through” these positions, but rather can only move “to” these positions.  As such, this represents a new matter situation and a written description violation.  A simple language correction should be able to fix this.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“first attachment interface”;
“second attachment interface”;
“a movable anvil releasably coupled to said shaft assembly at a first attachment interface” and “said channel is releasably coupled to said shaft assembly at a second attachment interface” (see 112A rejection below for explanation of the issue with this limitation).
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32, and all subsequent dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  

Regarding claim 32, the terms “first attachment interface” and “second attachment interface” are not found in the disclosure.  As such, they represent a written description violation and a new matter situation.

Regarding claim 32, the limitation “a movable anvil releasably coupled to said shaft assembly at a first attachment interface” is not supported by the disclosure.  As such, this limitation represents a written description violation and a new matter situation.

Regarding claim 32, the limitation “a movable anvil releasably coupled to said shaft assembly at a first attachment interface” and “said channel is releasably coupled to said shaft assembly at a second attachment interface” are not supported by the disclosure.    As such, this limitation represents a written description violation and a new matter situation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 

Regarding claim 32, the terms “first attachment interface” and “second attachment interface” are not found in the disclosure.  In the interest of compact prosecution, the Examiner will interpret this as any point that could reasonably accomplish the attachment.

Regarding claim 32,the limitation “a movable anvil releasably coupled to said shaft assembly at a first attachment interface” and “said channel is releasably coupled to said shaft assembly at a second attachment interface” are not supported by the disclosure.  Upon examination of the drawings, the shaft assembly, 15100, does not attach to either the anvil or the channel (as seen if Fig. 75).  Rather, these features attach to item 15152, second channel mounting member, which then attaches to the shaft assembly via articulation joint 15150 ([0330], “the anvil 15200 is pivotally coupled to the second channel mounting member 15162” – the Examiner notes here that an error appears to have been made, in that 15162 should read 15152.) and ([0332], “the channel 15300 includes a proximal attachment portion 15302 that is configured to be removably attached to the second channel mounting member 15152.”).  In the interest of compact prosecution, the examiner will interpret this in accordance with the disclosure.

Regarding claim 32, the limitation “a movable anvil releasably coupled to said shaft assembly at a first attachment interface” is not supported by the disclosure.  As a point of fact, the specification, at [0331], explicitly teaches away from this claim – “the anvil 15200 is not intended to be detached from the shaft assembly 15100 or more particularly, the second channel mounting member 15152 during normal use. Thus, as used in this context of describing the attachment of the anvil 15200 to the shaft assembly 15100, the term, "non-removably attached" means that the anvil 15200 remains attached to the shaft assembly 15200 during operation of the surgical instrument as well as when operably installing other surgical staple cartridges as will be discussed in further detail below.”.  In the interest of compact prosecution, the examiner will interpret this in accordance with the disclosure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims  21-25, 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Timm, (US 2008/0308607), which incorporates by reference Olson, (US 2006/0011699).

Regarding claim 21, Timm discloses; “A surgical instrument, comprising:
 
a channel (Fig. 1, elongate channel assembly 120) configured to receive a fastener cartridge (Fig. 1, a staple cartridge assembly 200); wherein said channel comprises a connector (Fig. 2, pivot pin 59) configured to removably connect said channel to said surgical instrument ([0271], “In particular, the device may be disassembled, and any number of particular pieces or parts of the device can be selectively replaced or removed in any combination.”);

an anvil (Fig. 1, anvil assembly 110); 

a firing member ([0142],“"knife assembly" 170 may include the aforementioned dynamic clamping member 150, knife 155, and sled 160” )  movably supported in said channel; 

and a shaft assembly (Fig. 1, Shaft connector portion 20c, tool assembly 100), wherein said channel is removably attachable ([0271], “In particular, the device may be disassembled, and any number of particular pieces or parts of the device can be selectively replaced or removed in any combination.”) to said shaft assembly, 

and wherein said shaft assembly comprises:

(Fig. 85, spine member 6030)  extending along a spine axis; 
a first articulation joint (Fig. 85, first vertical pin 6084) defining a first articulation axis (Fig. 85, VA-VA) that is transverse to said spine axis; 

a second articulation joint (Fig. 42, joint consisting of third lateral pin 2392 and a fourth lateral pin 2394) defining a second articulation axis (Fig. 42, third pivot axis F-F) that is transverse to said spine axis and said first articulation axis; 

and a drive shaft (Fig. 47, rotary drive shaft 2614) configured to transmit rotary drive motions; 

wherein said firing member is configured to operably interface with said drive shaft when said channel is attached to said shaft assembly, wherein said firing member is operably movable between a proximal position,, a dwell position, and distal positions ([0146], “Slot 112 preferably extends longitudinally from proximal end 113 of upper portion 114a of the anvil assembly 110 to the distal end 118 thereof.” – as a note, the dwell position is any position not the proximal or distal position.), wherein said firing member is configured to apply an opening force to said anvil as said firing member moves proximally through the proximal position, and wherein said firing member is configured to apply closing forces to said anvil as said firing member moves distally through the distal positions (Application 2006/0011699, which is incorporated by reference, contains Fig. 6B, slot 126, which shows the movement path of 150 [0146] describes the motions of the firing member, and the attachments to the anvil.   One having ordinary skill in the art would understand that despite the lack of explicit disclosure, the structure of the anvil and the connection to the firing member would necessarily meet the limitations of this claim).

Regarding claim 22, Timm discloses the apparatus of claim 21.  It further discloses; “said channel (Fig. 1, elongate channel assembly 120) is configured to be attached to said shaft assembly (Fig. 1, Shaft connector portion 20c, tool assembly 100) in an installation direction that is transverse to said spine axis (due to the configuration of the channel, assembly could consist of sliding the channel upwards over the tabs of the shaft assembly, in a direction that is transverse to the shaft axis (see Fig. 86.  Item 6090 is the end of the channel assembly.  It can be seen that 6090 could be slid upwards over item 6080 prior to insertion of the pin 6112).  As such, this system is capable of meeting the limitations of the claim.)”.  

Regarding claim 23, Timm discloses the apparatus of claims 21 and 22.  It further discloses; “said shaft assembly (Fig. 1, Shaft connector portion 20c, tool assembly 100) further comprises a channel mounting member (Fig. 85, 87,  articulation joint 6010, specifically consisting of channel assembly 6090, attached to extension block 6097 formed on the second clevis arm 6094, vertical lock block 6060), and wherein portions of said channel are configured to be slidably received within corresponding slots (Figs. 85-87, teeth of 6060) in said channel mounting member (Fig. 85, 87,  articulation joint 6010, vertical lock block 6060)”. 

Regarding claim 24, Timm discloses the apparatus of claim 21.  It further discloses; “said first articulation joint (Fig. 85, first vertical pin 6084 integrating with articulation block 6080)  further comprises a first channel mounting member (Fig. 85, articulation block 6080)  pivotally coupled to said spine (Fig. 85, spine member 6030)  for selective articulation relative thereto about said first articulation axis (Fig. 85, VA-VA), and wherein said second articulation joint (Fig. 85 Second pivot pin 6112, Fig. 85, 87,  articulation joint 6010) further comprises a second channel mounting member (Fig. 85, 87,  articulation joint 6010, specifically consisting of channel assembly 6090, attached to extension block 6097 formed on the second clevis arm 6094, vertical lock block 6060) pivotally coupled to said first channel mounting member for selective articulation relative to said first channel mounting member about said second articulation axis”.  

Regarding claim 25, Timm discloses the apparatus of claim 21.  It further discloses; “a first articulation system (Fig. 86, horizontal actuator bar 6140) configured to apply first articulation motions at said first articulation joint (Fig. 85, first vertical pin 6084 integrating with articulation block 6080); and a second articulation system (Fig. 86, horizontal actuator bar 6150) configured to apply second articulation motions at said second articulation joint (Fig. 85 Second pivot pin 6112, Fig. 85, 87,  articulation joint 6010)”. 

Regarding claim 28, Timm discloses the apparatus of claim 21.  It further discloses; “said drive shaft (Fig. 47, rotary drive shaft 2614) extends (Drive shaft 2614 can be seen in Fig. 47 extending all the way to 2600, which is past both the first and second articulation joint) past said first articulation joint (Fig. 85, first vertical pin 6084 integrating with articulation block 6080) and said second articulation joint (Fig. 85 Second pivot pin 6112, Fig. 85, 87, articulation joint 6010)”.  

Regarding claim 29, Timm discloses the apparatus of claim 21.  It further discloses; “said fastener cartridge (Fig. 1, a staple cartridge assembly 200) comprising a plurality of fasteners ([0141], “a series of surgical fasteners 350 or staples”)”.

Regarding claim 30, Timm discloses the apparatus of claims 21 and 29.  It further discloses; “said firing member ([0142], “"knife assembly" 170 may include the aforementioned dynamic clamping member 150, knife 155, and sled 160” ) further comprises: a tissue cutting portion (Fig. 99, “cutting edge 155”); and-5-Application No. 15/386,230 Response dated March 20, 2019Responsive to Office Action dated January 25, 2019a driving surface (Fig. 2, sled 160) configured to fire said fasteners from said fastener cartridge during a firing stroke ([0141] “As best seen in FIG. 6, sled 160 may include a pair of upwardly-extending cam wedges 161a and 161b which, when actuated to move by the user, cam a series of surgical fasteners 350 or staples into and through the tissue”)”.  

Regarding claim 31, Timm discloses the apparatus of claim 21.  It further discloses; “said shaft assembly (Fig. 1, Shaft connector portion 20c, tool assembly 100) further (Figs. 87-89, vertical locking tube 6050 – alternately allowing and restricting the motion of the channel teeth, Fig. 87, locking teeth 6068, as each tooth is in turn engaged, it is first retained and then released) movably supported on said spine and selectively axially movable relative to said spine between a locked position and an unlocked position ([0256], “The vertical locking tube 6050 has a proximal end (not shown) that is supported by the handle assembly (not shown) and which may interface with an actuation arrangement (not shown) for axially advancing the vertical locking tube 6050 axially in the proximal direction PD and distal direction DD”), wherein said channel is locked to said shaft assembly when said lock member is in said locked position, and wherein said channel is detachable from said shaft assembly when said lock member is in said unlocked position (paragraphs [0256 – 0258] detail the locking and unlocking actions of the part- Figs. 85-87 clarify how the lock works.  As the channel cannot rotate when locked, the channel cannot detach from the slots without rotation, hence locked)”.

Claims 21, 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Racenet, (US 2008/0035701).

Regarding claim 21, Racenet discloses; “A surgical instrument, comprising: 
a channel (Fig. 5, a cartridge assembly 236) configured to receive a fastener cartridge ([0139], “a staple cartridge 254”); wherein said channel comprises a connector (Fig. 51 pin 282) configured to removably connect said channel to said surgical instrument (As shown in Fig. 51, the entire channel assembly is removable from the rest of the shaft, and is therefore removably attached);

an anvil (Fig. 5, anvil assembly 234); 

a firing member (Fig. 19, actuation sled 260 and knife bar 264 ) movably supported in said channel; 

and a shaft assembly (Fig. 1, elongated central body portion 14 and surrounding structures ), wherein said channel is removably attachable (As shown in Fig. 51, the entire channel assembly is removable from the rest of the shaft, and is therefore removably attached) to said shaft assembly, and wherein said shaft assembly comprises:

a spine (Fig. 51, hollow mounting member 350) extending along a spine axis; 
a first articulation joint (Figs. 49, 51 -  hinge members 354, 354a and 354b attached to items 364a, 364b) defining a first articulation axis (Fig. 51, axis is defined by pivot pin 358 ) that is transverse to said spine axis; 

a second articulation joint (Fig. 49-51, hinge members 242a and 242b attached to 362a and 362b) defining a second articulation axis (Fig. 51, axis is defined by pivot pin 282)  that is transverse to said spine axis and said first articulation axis; 

(Fig. 31, spindle 26, Fig. 33, firing rack 40) configured to transmit rotary drive motions (Fig. 33, pinion 36); 

wherein said firing member is configured to operably interface with said drive shaft when said channel is attached to said shaft assembly, wherein said firing member is operably movable ([0139], “A central longitudinal slot 262 extends along the length of staple cartridge 254 to facilitate linear movement of a knife bar 264 through cartridge 254”)  between a proximal position (near most), a dwell position (any position neither the proximal nor the distal position),  and distal positions (far most); wherein said firing member is configured to apply an opening motion ([0139], “cam bar 268 engages cam surface 244 of anvil plate 240 and pivots anvil assembly about pivot pin 282 towards cartridge assembly 236 to provide a grasping function”) to said anvil as said firing member moves proximally through the proximal position, and wherein said firing member is configured to apply closing forces ([0158], “firing rack 40 will return to its advanced position. When this occurs, pinion 36 will concurrently drive retraction rack to its retracted position to return drive member 264 to its retracted position and move the anvil and cartridge assemblies or jaws 234 and 236, respectively to their open configuration.” – since the cam is still engaged with the anvil, a closing motion would be imparted on the anvil when the firing rack is returned) to said anvil as said firing member moves distally through the distal positions”.

Regarding claim 25, Racenet discloses the apparatus of claim 21.  It further discloses; “a first articulation system (Fig. 51,  Rotatable pulleys 370 and 372) configured to apply first articulation motions at said first articulation joint (Figs. 49, 51 -  hinge members 354, 354a and 354b attached to items 364a, 364b); 

and a second articulation system (Fig. 51,  Rotatable pulleys 366 and 368) configured to apply second articulation motions at said second articulation joint (Fig. 49-51, hinge members 242a and 242b attached to 362a and 362b)”.  

Regarding claim 26, Racenet discloses the apparatus of claim 21.  It further discloses; “said second articulation system (Fig. 51,  Rotatable pulleys 366 and 368) further comprises: an endless articulation member (Fig. 53, items 364a, 364b) configured to rotate to apply said second articulation motions as said endless articulation member is rotated; and an axially movable articulation actuator (Fig. 18a, articulation links 306a-d) operably interfacing with said endless articulation member, wherein axial travel of said axially movable articulation actuator is configured to rotate said endless articulation member.

Regarding claim 27, Racenet discloses the apparatus of claim 21.  It further discloses;  “said first articulation joint (Figs. 49, 51 -  hinge members 354, 354a and 354b attached to items 364a, 364b) is proximal to said second articulation joint (Fig. 49-51, hinge members 242a and 242b attached to 362a and 362b) ”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Alternative Rejection

As discussed in the response to arguments, the applicant has focused on a particular feature, that being the opening and closing forces imparted upon the moveable anvil by the firing member.  The Examiner, in the interest of compact prosecution, feels the benefit in adding an additional rejection that more closely meets the spirit of the claim limitations.  

Claims 21-25, 28-31 are rejected under 35 U.S.C. 103 as obvious over Timm in view of Wixey, (US 2018/0310935).

Regarding claim 21, Timm discloses all of the features cited above. 

Although disclosed by Timm, the following limitation could better be taught in a more explicit manner: a firing member movably supported in said channel and configured to operably interface with said drive shaft when said channel is operably 

Therefore, Wixey teaches: a firing member ([0084], The drive member 250 has an I-beam contour that includes a cross-beam portion 258, a first transverse beam portion 260 secured to a first end of the cross-beam portion 258, and a second transverse beam 262 secured to a second end of the cross-beam 258 portion) movably supported in said channel ([0094], “first and second elongated pusher channels 239-1, 239-2 that are laterally spaced apart on opposite sides of the cartridge slot 238 and that extend substantially along the length of the cartridge 218”) and configured to operably interface with said drive shaft ([0084], “The cross-beam portion 258 defines a threaded bore 261 that extends through it that is sized and contoured to engage a drive screw (not shown)”) when said channel is operably coupled to said shaft assembly, said firing member operably movable between a proximal position (Fig. 22a) a dwell position  (Fig. 22b, firing member 260 shown in neither the proximal position nor the distal position), and a distal position (22d-22f),wherein said firing member applies an opening force to said anvil as said firing member moves proximally through the proximal position (As can be seen in a side by side comparison (Comparison Illustration 1), the camming surface of the anvil is shaped the exact same in both the application and the prior art. Comparison Illustration 2 zooms in on the corner of the vertical wall in Wixey, highlighting that there is a curved surface, akin to the current application, that would function in the same manner as the current application), wherein said firing member is configured to apply closing forces to said movable anvil as said firing member moves distally though the distal positions (Fig. 22d-22f).

    PNG
    media_image1.png
    321
    1034
    media_image1.png
    Greyscale


Comparison Illustration 1

    PNG
    media_image2.png
    238
    478
    media_image2.png
    Greyscale

Comparison Illustration 2

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the anvil and firing 

Regarding Claims 22-25, 28-31, in the interest of brevity, the examiner will not repeat the above analysis under Timm.  However, the examiner would make it understood that the 103 of claim 1 would apply to the subsequent claims as an alternative line of rejection.  

Claim 32 is rejected under 35 U.S.C. 103 as being obvious over Timm, (US 2008/0308607), which incorporates by reference Olson, (US 2006/0011699).

Regarding claim 32, Timm discloses: A surgical instrument, comprising: 
a shaft assembly Fig. 1, Shaft connector portion 20c, and tool assembly 100) defining a shaft axis and comprising: 
a proximal articulation joint (Fig. 42, joint comprised of first upper pin 2362 and a second upper pin 2364) defining a first articulation axis (Fig. 42, first pivot axis D-D) that is transverse to said shaft axis; 
a distal articulation joint (Fig. 42, joint consisting of third lateral pin 2392 and a fourth lateral pin 2394)  defining a second articulation axis  (Fig. 42, third pivot axis F-F) that is transverse to said shaft axis and said first articulation axis; and 
a drive shaft (Fig. 47, rotary drive shaft 2614)  configured to transmit rotary drive motions from a source of rotary drive motions (Fig. 47, drive system 2600); 

a movable anvil  (Fig. 1, anvil assembly 110) releasably coupled to said shaft assembly at a first attachment interface ([0271], “In particular, the device may be disassembled, and any number of particular pieces or parts of the device can be selectively replaced or removed in any combination.” – with regards to the limitation “first attachment interface”, as the anvil is in fact attached, the claim limitation is met.  This broad interpretation is based upon the Examiner’s inability to decipher what is meant by the term, as it fails the written description test and is also indefinite as the disclosure does not define the term.); 

a firing member ([0142], “"knife assembly" 170 may include the aforementioned dynamic clamping member 150, knife 155, and sled 160” ) movably supported in said channel and configured to operably interface with said drive shaft when said channel is releasably attached to said shaft assembly (Fig. 1 shows the entire structure attached together.  As the device is operational in this mode of attachment, the limitations of the claim are met).

The limitation “a channel configured to operably support a surgical staple cartridge herein, wherein said channel is releasably  coupled to said shaft assembly  at a second attachment interface  wherein said second attachment interface is longitudinally offset from said first attachment interface,, and wherein said second attachment interface is configured to release said channel from said shaft assembly without said first attachment interface releasing said movable anvil from said shaft assembly such that said channel is releasable from said shaft assembly without releasing said movable anvil from said shaft assembly” is not explicitly disclosed in the Timm reference.

The following citations would have been obvious to those having skill in the art at the time of invention, as the Timm reference clearly discloses in [0271] the ability disassemble and assemble the unit in any configuration.  Further, this rejection is in accordance with the 112A and 112B rejections above.. - a channel (Fig. 1, elongate channel assembly 120) configured to operably support a surgical staple cartridge (Fig. 2, staple cartridge assembly 200) therein, wherein said channel is releasably  ([0271], “In particular, the device may be disassembled, and any number of particular pieces or parts of the device can be selectively replaced or removed in any combination.” ) coupled to said shaft assembly  at a second attachment interface ([0271], “In particular, the device may be disassembled, and any number of particular pieces or parts of the device can be selectively replaced or removed in any combination.” with regards to the limitation “second attachment interface”, as the channel is in fact attached, the claim limitation is met.  This broad interpretation is based upon the Examiner’s inability to decipher what is meant by the term, as it fails the written description test and is also indefinite as the disclosure does not define the term.);), wherein said second attachment interface is longitudinally offset from said first attachment interface,, and wherein said second attachment interface is configured to release said channel from said shaft assembly without said first attachment interface releasing said movable anvil from said shaft assembly such that said channel is releasable from said shaft assembly without releasing said movable anvil from said shaft assembly  ([0271], “In particular, the device may be disassembled, and any number of particular pieces or parts of the device can be selectively replaced or removed in any combination.”);

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095.  The examiner can normally be reached on Mon-Thurs, 0730-1730.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731